                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA

                                   ASHEVILLE DIVISION

JANE ROE,                              )
                                       )
                        Plaintiff,     )
                                       )
v.                                     )                    Civil No. 1:20-cv-00066-WGY
                                       )
UNITED STATES OF AMERICA, et al.,      )
                                       )
                        Defendants.    )
                                       )
_______________________________________)


   NOTICE OF WITHDRAWAL OF PLAINTIFF’S MOTION TO SEAL HER REPLY

       On behalf of Plaintiff Jane Roe (“Roe”), the undersigned counsel hereby notifies the

Court she is withdrawing her pending motion to seal (ECF No. 83) the “Plaintiff’s Reply In

Support Of Her Motion For Partial Summary Judgment Against The Official Capacity And

Entity Defendants” (ECF No. 84). In conjunction with this Notice, Roe will refile her reply on

the public docket.

       On October 2, 2020, the official capacity and entity defendants filed a response in

opposition to Roe’s motion for partial summary judgment, including declarations and exhibits.

ECF No. 78. As Roe previously explained, “[t]wo of the three FDO employee declarations

disclosed Roe’s true name and all three declarations revealed her personally identifying

information, which resulted in defendants’ summary judgment opposition materials being sealed

at defense counsel’s request.” ECF No. 90-1, at 7 (October 16, 2020 Motion to Strike); see also

Docket Entry at ECF No. 78 (noting that docket was “modified” “to restrict access . . . to case

participants and the Court” following email request by defendants’ counsel).



                                                1

         Case 1:20-cv-00066-WGY Document 92 Filed 10/23/20 Page 1 of 3
       On October 9, 2020, Roe timely filed a reply brief in support of her motion for partial

summary judgment against the official capacity and entity defendants. ECF No. 84. As of that

date, defendants’ opposition response, including the memorandum and attachments, remained

sealed. Because Roe’s reply directly responded to defendants’ sealed opposition response

memorandum and attachments, Roe filed her reply under seal. ECF No. 83.

       On October 22, 2020, defendants refiled their amended summary judgment opposition

materials on the public docket. See Docket Entry at ECF No. 78. Because those materials are no

longer under seal, there is no longer any reason to seal Roe’s reply. Therefore, in conjunction

with this Notice, Roe is refiling her reply in support of her partial summary judgment motion

publicly.

       This the 23rd day of October, 2020.

                                                            Respectfully Submitted,

                                                            /s/ Cooper Strickland
                                                            Cooper Strickland
                                                            N.C. Bar No. 43242
                                                            P.O. Box 92
                                                            Lynn, NC 28750
                                                            Tel. (828) 817-3703
                                                            cooper.strickland@gmail.com

                                                            Counsel for Plaintiff




                                                2

            Case 1:20-cv-00066-WGY Document 92 Filed 10/23/20 Page 2 of 3
                                 CERTIFICATE OF SERVICE

I hereby certify that on the 23rd day of October, 2020, I will electronically file the foregoing

with the Clerk of Court using the CM/ECF system, which will then send a notification of such

filing (NEF) to the following:

       Gill P. Beck at Gill.Beck@usdoj.gov

       Joshua M. Kolsky at Joshua.kolsky@usdoj.gov

       Shannon Sumerall Spainhour at mss@dhwlegal.com


                                                              /s/ Cooper Strickland
                                                              Cooper Strickland
                                                              N.C. Bar No. 43242
                                                              P.O. Box 92
                                                              Lynn, NC 28750
                                                              Tel. (828) 817-3703
                                                              cooper.strickland@gmail.com




                                                 3

         Case 1:20-cv-00066-WGY Document 92 Filed 10/23/20 Page 3 of 3
